DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

 Allowable Subject Matter
Claims 1-3, 6, 9, 10, and 13-17 are allowed.  The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-3, and 6, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least
a method comprising:
receiving, by a processor of a Point-Of-Sale (POS) device, an order placed on a mobile device operated by a customer from a remote location of an establishment; 
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the establishment from the remote location, wherein the mobile device is a smartphone device of the customer; 

triggering, by the processor of the POS device, preparation of the order when a current location of the mobile device, obtained from the en route location information, is detected as being at a certain distance from the establishment, wherein the certain distance is a particular distance that takes the amount of time to travel the particular distance to the establishment; 
detecting, by the processor of the POS device, the mobile device of the customer at the establishment; 
determining, by the processor of the POS device, a location of the mobile device of the customer within the establishment based on the mobile device connection to a particular beacon from a plurality of beacons within the establishment arranged in a pattern as a grid and based on the location of the particular beacon within the establishment, wherein determining further includes determining a determined location of the customer within the establishment; (i) without customer input, (ii) without the customer operating the mobile device of the customer, (iii) while the mobile device is located in a pocket or a purse of the customer, and (iv) when the mobile device is in a locked or sleep mode of operation, wherein determining further includes identifying a table that the customer selected to sit at when entering the establishment based on an association between the particular beacon and the table within the establishment, wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier, an establishment identifier, and a position of that beacon within the 
linking, by the processor of the POS device, the determined location to the order placed by the customer from the mobile device, wherein the order is placed via interactions with the POS device; 
determining, by the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location; 
updating, by the POS device, the determined location based on the changed location; 
receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer; 
obtaining, by the POS device, a name associated with the customer of the order; 
obtaining, by the POS device, preferences of the customer; 
providing, by the POS device, item indications for items of the order that are to be brought to the customer for the order, the name for the customer, the preferences of the customer along with a preferred drink of the customer missing from the order, and the determined location of customer to a staff member assigned to serve the determined location; 
enabling, by the processor of the POS device, delivery of the order to the customer at the determined location through the providing and without the customer being required to perform any check-in for the order with the establishment and without the customer using the mobile device to perform any check-in for the order with the establishment; 

associating, by the POS device, the order with the loyalty account of the customer.

With respect to claims 9 and 10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least
a method comprising: 
receiving, by a processor of a Point-Of-Sale (POS) device, an order placed by a customer while operating a mobile device from a remote location of an establishment, wherein the mobile device is a smartphone device of the customer;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the establishment ; 
determining, by the processor of the POS device, an amount of time necessary to prepare the order placed by the customer with the establishment;
triggering, by the processor of the POS device, preparation of the order when a current location of the mobile device, obtained from the en route location information, is detected as being at a certain distance from the establishment, wherein the certain distance is a particular distance from the establishment that takes the amount of time to travel the particular distance to the establishment; 
calculating, by the processor of the POS device, a location of the mobile device of the customer within the establishment using beacon signal information received by the mobile device connected to a particular beacon from a plurality of beacons within the establishment arranged in a pattern of a grid and based on the location for the particular beacon within the establishment, wherein calculating further includes 
linking, by the processor of the POS device, the determined location for the mobile device to the order placed by the customer from the mobile device, , wherein the order is placed through interactions with the POS device, without the customer being required to perform any check-in for the order with the establishment and without the customer using the mobile device to perform any check-in for the order with the establishment; 
determining, by the processor of the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location; 
updating, by the processor of the POS device, the determined location based on the changed location; 

obtaining, by the POS device, a name associated with the customer of the order; 
obtaining, by the POS device, preferences of the customer: 
providing, by the POS device, item indications for items of the order that are to be brought to the customer for the order, the name for the customer, the preferences of the customer along with a preferred drink of the customer missing from the order, and the determined location of customer to a staff member assigned to serve the determined location, 
determining, by the POS device, a loyalty account of the customer; and 
associating, by the POS device, the order with the loyalty account of the customer.

With respect to claims 13-17, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least
a method comprising: 
receiving, by a processor of a Point-Of-Sale (POS) device, an order from a customer placed by the customer while operating a mobile device of the customer at a remote location from a restaurant, wherein the mobile device is a smartphone device of the customer; 
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the restaurant; 
determining, by the processor of the POS device, an amount of time necessary to prepare the order placed by the customer with the restaurant; 

detecting, by the processor of the POS device, arrival of the customer at the restaurant; 
determining, by the processor of the POS device, a location where the customer is seated at a table within the restaurant based at least in part on beacon signal information received from a mobile device of the customer that is connected to a particular beacon from a plurality of beacons arranged in a pattern of a grid at the location within the restaurant, wherein determining further includes determining a determined location of the customer within the restaurant: (i) without customer input, (ii) without the customer operating the mobile device of the customer, (iii) while the mobile device is located in a pocket or a purse of the customer, and (iv) when the mobile device is in a locked or sleep mode of operation, wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier, an restaurant identifier, and a position of that beacon within the restaurant, wherein determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device proximate to the table; 
determining, by the processor of the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location; 

receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer; 
obtaining, by the POS device, a name associated with the customer of the order; 
obtaining, by the POS device, preferences of the customer; 
providing, by the POS device, item indications for items of the order that are to be brought to the customer for the order, the name for the customer, the preferences of the customer along with a preferred drink of the customer associated with the preferences but missing from the order, and the determined location of customer to a staff member assigned to serve the determined location; 
facilitating, by the processor of the POS device, delivery of the order to the customer at the determined location of the customer through the providing, without the customer being required to perform any check-in for the order with the establishment and without the customer using the mobile device to perform any check-in for the order with the establishment; 
determining, by the processor of the POS device, a loyalty account of the customer, and 
associating, by the processor of the POS device, the order with the loyalty account of the customer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887